Citation Nr: 0919689	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from January 
1966 to January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus, first noted in the record in February 2006, which 
were incurred in service.  He states that he was exposed to 
loud engine noise from aircraft when he was assigned to watch 
duty in the Navy.  He states that he had hangar duty at NAS 
when he was in Florida and that when he was aboard two 
aircraft carriers, he had watch duty on the flight line.  He 
is competent to report that he was exposed to noise from 
aircraft while in the Navy.  There is indication in the 
record that his post-service occupation was in construction.  
(See, e.g. VA examination of April 1992 and of February 
1995).  His DD 214 reflects that his MOS was personnel man.  

VA outpatient treatment records show that in October 2004, it 
was noted that the Veteran's hearing was non-impaired.  A 
private audiometric report dated in February 2006 notes that 
the Veteran reported that he has had tinnitus for many years 
and that he has also been aware of decreased hearing 
sensitivity.  It was noted that he reportedly had significant 
noise exposure while he served in the Navy and worked around 
jets.  The Veteran underwent an audiological evaluation which 
showed decreased hearing in both ears.  The examiner stated 
that prolonged exposure to noise might have contributed to 
the hearing loss.  The examiner did not indicate a medical 
finding regarding the Veteran's tinnitus complaint.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Veteran has not been examined by VA to evaluate his 
hearing loss and tinnitus complaints.  Under these 
circumstances, he should be provided with a VA audiological 
examination to determine the etiology of his bilateral 
hearing loss.  The examiner should also consider whether the 
Veteran has tinnitus and if so, the etiology of the disorder.  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date or a degree of disability for the disability 
on appeal.  Proper notice should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess, supra.

2.  Thereafter, schedule the Veteran for 
a VA audiological examination.  The 
claims folder must be provided to and 
reviewed by the examiner.  

Any indicated diagnostic tests and 
studies, to include an audiogram, must be 
accomplished.  The results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  

The examiner must render an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any current hearing loss or tinnitus 
had its onset during active service or is 
related to any in-service disease, event, 
or injury, including noise exposure.  

A complete rationale for all opinions 
must be provided.  

3.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




